Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered February 23, 1993, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
*576Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his guilt by legally sufficient evidence is unpreserved for appellate review. In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant contends that the People’s witness should not have been believed by the jury. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant argues that he was entitled to have his Wade hearing reopened. However, in the absence of additional pertinent facts which indicated that the identification was suggestive (see, CPL 710.40 [4]), the Supreme Court properly denied the defendant’s application to reopen the Wade hearing.
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Miller, J. P., Pizzuto, Joy and Friedmann, JJ., concur.